

Exhibit 10.1
[culpepperofferletterimage1.gif]
December 12, 2012
Mr. Glenn A. Culpepper


Dear Glenn,


Congratulations! I am very pleased to offer you the position of Executive Vice
President, Chief Financial Officer with Republic Services, Inc. (the “Company”
or “Republic”), reporting directly to me, or other individuals as the Company
may direct. I am excited about the opportunities presented by the Company and
hope that you will join us as a member of the executive leadership team located
in Phoenix, Arizona. If you accept this offer, we anticipate that your hire date
will be January 9, 2013, or as mutually agreed. This offer will remain in effect
for a period of seven days from the date of this letter.


This letter sets forth the terms and conditions of our offer and highlights the
basic components of your compensation. It is not intended to be a comprehensive
description of all benefits available to you or to provide the details of the
plans that govern the administration of compensation, equity and benefits, as
our offerings change periodically.


Compensation and Benefits


Upon the commencement of your employment, you will be eligible for the following
(subject to deductions and withholdings, as applicable):


Base Salary: Your Base Salary will be $500,000 annually.


Annual Cash Incentive: You will be eligible to participate in the Company’s
Executive Incentive Plan (“EIP”) or any successor or similar plan maintained by
the Company for the benefit of similarly-situated employees, subject to the
terms and conditions of such plans. Management will recommend to the Management
Development and Compensation Committee of the Company’s Board of Directors, or
any authorized designee of the Committee (“the Committee”) that your award
target for the 2013 Annual Bonus be set at 80% of your Base Salary, but this
target award is provided at the discretion of and subject to the approval of the
Committee.


Long-Term Incentive Plan: You will be eligible to participate in the Company’s
Long-Term Incentive Plan (“LTIP”). A new LTIP award opportunity may be
established each year so that this LTIP incentive opportunity becomes part of
your annual compensation. This incentive will be tied to achieving the Company’s
key financial goals over the three-year performance cycle. Management will
recommend to the Management Development and Compensation Committee of the
Company’s Board of Directors, or any authorized designee of the Committee (“the
Committee”) that your award target for the 2013 – 2015 performance cycle be set
at $250,000. This award target, and the award target for all subsequent LTIP
performance cycles, is provided at the discretion of and subject to the approval
of the Committee.


Special Long-Term Incentive Awards: You will be provided incentive awards that
are not made under the EIP but that will be equivalent to awards made under the
EIP for the 2011-2013 and 2012-2014 LTIP cycles. Your target for each of these
two awards will be $250,000, prorated based on the number of completed months in
which you participate in each performance cycle. Assuming you begin your
employment on January 9, 2013, your prorated target for the 2011-2013 cycle
would be $76,389 and your prorated target for the 2012-2014 cycle would be
$159,722. Payment

1



--------------------------------------------------------------------------------



dates, measurement criteria, targets, and performance, and other aspects of this
award (including negative discretion of the Committee) will be as if the awards
were made under the EIP (except for the provisions stating when awards under the
EIP must be granted).


Equity: You will be eligible to participate in the Company’s Amended and
Restated 2007 Stock Incentive Plan (“Stock Plan”), or any successor or similar
plan maintained by the Company for the benefit of similarly-situated employees,
subject to the terms and conditions of such plans and the applicable award
agreements. All awards under the Stock Plan are at the discretion of and subject
to approval by the Committee. For 2013, management will recommend: (1) an equity
award with a grant-date value of approximately $250,000 in stock options, and
(2) an equity award of restricted stock units with a grant-date value of
approximately $500,000.


One-Time Equity Grant: In addition, subject to Committee approval, in early 2013
you will receive a one-time special stock option award with a grant-date value
of approximately $250,000, plus a one-time special restricted stock unit award
with a grant-date value of approximately $300,000.


One-Time New Hire Bonus: You will receive a one-time new hire bonus in the gross
amount of $50,000 (“New Hire Bonus”). If you voluntarily terminate your
employment, or your employment is terminated by the Company for “Cause,” as that
term is defined in the Company’s Executive Separation Policy, within twelve
months of the date you begin work for Republic, you will be required to
immediately pay to Republic the New Hire Bonus.


Stock Ownership Guidelines: As Executive Vice President, Chief Financial
Officer, you are expected to obtain within a specified time period and
thereafter maintain ownership of Republic Services, Inc. common stock having the
value equal to three times your then-current Base Salary. As a new employee you
will have five years from your date of hire to reach this level of stock
ownership.


Deferred Compensation Plan: As Executive Vice President, Chief Financial
Officer, you are eligible for a contribution to the Republic Services, Inc.
Deferred Compensation Plan that may be made annually at the discretion of the
Committee. Presently, the amount of the annual contribution is set at $65,000.
These annual contributions count toward your stock ownership guidelines if
deferred into the stock unit fund in the Plan. The contributions are subject to
all vesting and other provisions of the Deferred Compensation Plan.


Personal Time Off: Vacation, personal, and sick time will be accrued and used in
accordance with the applicable Corporate PTO policy. For purposes of your
vacation entitlement only, you will be eligible for 4 weeks of vacation time
annually. There is no carryover of unused vacation, personal, or sick days.


Benefits: You will be eligible to participate in all benefit plans that the
Company makes available to similarly-situated employees, including the Company’s
401(k) plan, medical, dental, vision, life insurance, short- and long-term
disability plans, as well as the Company’s nonqualified deferred compensation
plan. Republic offers a very competitive Company match within our 401(k) plan.
Employees receive a match of 100% on the first 3% of eligible compensation and
50% on the next 2% of eligible compensation made as elective contributions to
the Plan, subject to federal limitations. Please note that certain benefits
require minimum tenure before you are eligible to participate.


COBRA Reimbursement: The Company will reimburse you for any COBRA premium
payments you are required to make if you choose to maintain your current
medical, dental, and vision benefits until you become eligible for medical,
dental, and vision benefits through Republic Services, which will be 90 days
after your hire date.


Relocation Benefits: To assist with your relocation to the Phoenix area, you are
eligible for relocation benefits under Republic’s Senior Executive Level
Relocation Policy. A copy of Republic’s Level 4 Relocation Policy is enclosed.



2



--------------------------------------------------------------------------------



Executive Separation Policy: Should your employment with the Company terminate
at any time in the future while you are employed in the position of Executive
Vice President, Chief Financial Officer, and your eligibility for separation
benefits will be governed by the Company’s then applicable Executive Separation
Policy. A copy of the current Executive Separation Policy is enclosed.


Other Terms and Conditions


Your employment is contingent upon the successful results of a pre-employment
drug-screening process and a comprehensive background check. You will receive
instructions in the mail regarding scheduling a drug-testing appointment, which
must be completed within 48 hours of your receipt of the written instructions.
You also must be able to demonstrate your current authorization and eligibility
to work in the United States.


In addition, as a condition of your employment, you are required to sign a
Non-Competition, Non-Solicitation, Arbitration, and Confidentiality Agreement,
which will be sent to you under separate cover. Republic prohibits its employees
from using or disclosing confidential information from prior employers in
connection with their employment at Republic. By accepting employment with
Republic, you are confirming that your employment with Republic will not violate
the terms of any agreement you may have with any other entity.


While we hope that you will have a long, successful and rewarding career with
Republic, this offer is for “at will” employment, and either you or the Company
may terminate your employment at any time and for any reason.


Glenn, we are excited to have you join the Company and look forward to working
with you in your new role. Please indicate your acceptance of this offer by
countersigning this letter and returning the original to me. As always, please
contact me if you have questions.




Sincerely,




Donald W. Slager
President and Chief Executive Officer
Republic Services, Inc.










I understand all the terms offered to me and accept employment on these terms. I
understand and agree that either the Company or I may terminate the employment
relationship at any time for any reason. I agree that no other promises have
been made to me.




Acknowledged and Agreed:




____________________________________________________            ___________________
Glenn A. Culpepper                                Date

3



--------------------------------------------------------------------------------





Executive Separation Policy
Purpose
Republic Services, Inc., its subsidiaries and affiliated and related entities
(collectively, the “Company”) seeks to attract and retain the most qualified and
capable professionals to serve in key executive positions to maximize the value
of the Company for the benefit of the Company’s stockholders. To achieve this
goal, the Company has established an Executive Separation Policy to provide such
employees with financial security and sufficient incentive to accept and
continue employment. This Policy describes the separation benefits that the
Company will provide to key executives under certain circumstances if their
employment ends. The Company also seeks to ensure that the separation process is
handled professionally and efficiently.
Covered Employees
This Policy applies to (i) the Chief Executive Officer, (ii) the President,
(iii) the Chief Operating Officer, (iv) the Chief Financial Officer, and (v) the
General Counsel (each a “Senior Executive Officer” or “SEO”). It also applies to
(i) Executive Vice Presidents (“EVP”), (ii) Senior Vice Presidents (“SVP”),
(iii) Vice Presidents (“VP”), and (iv) Area Presidents (“AP”) (“Key Executive
Employees or KEEs”). (SEOs and KEEs under this Policy will be referred to
collectively as “Covered Executives”). The terms SEO and KEE are used solely for
purposes of this Policy and not for any other purpose.
The Compensation Committee of the Company’s Board of Directors may designate
other persons holding other executive positions as Covered Executives under this
Policy. Upon such designation, the Compensation Committee will specify the
executive position category to be used under this Policy to determine the level
of pay and benefits to be provided to the Covered Executive under this Policy.
Notwithstanding any provision in this Policy to the contrary, this Policy does
not apply to any Covered Executive if the Covered Executive has an employment
agreement, offer letter, or other agreement with the Company which governs the
terms and conditions applicable to the Covered Executive’s separation from the
Company and is in effect immediately prior to his or her termination of
employment (“Employment Agreement”).
Employment Separation
Termination by Executive
The Covered Executive may terminate the employment relationship for any reason.
If the Covered Executive terminates his or her employment for any reason,
Covered Executive will be

1



--------------------------------------------------------------------------------



entitled to all earned but unpaid compensation for time worked through the
termination date, to be paid by the Company within ten (10) days after the
termination date.
Termination by Company for Cause
The Company may terminate the Covered Executive’s employment for Cause. If such
termination occurs, the Covered Executive will be entitled to all earned but
unpaid compensation for time worked through the termination date, to be paid by
the Company within ten (10) days after the termination date.


Termination Without Cause
The Company may terminate the Covered Executive’s employment Without Cause. If
the Company terminates the Covered Executive’s employment Without Cause, the
Company will provide the following pay and benefits:
A.    To a Senior Executive Officer:
(1)    all earned but unpaid compensation for the time the SEO worked through
the termination date, to be paid within ten (10) days after the termination
date;
(2)    an amount equal to 24 months of the SEO’s then current base salary in
equal bi-weekly installments over twenty-four month (24) period beginning on the
bi-weekly payroll date following the sixtieth (60th) day after the termination
date or such later date as required under the Section 409A provisions set forth
below;
(3)    an amount equal to a prorated annual bonus. The amount of the prorated
annual bonus will equal the amount of the annual bonus, if any, to which the SEO
would have been entitled if the SEO was employed by the Company on the last day
of the year that includes the termination date multiplied by a fraction equal to
the number of days which have elapsed in such year through the termination date
divided by 365. Such amount, if any, will be paid at the same time as annual
bonuses are paid to current similarly situated SEOs of the Company;
(4)    SEO’s stock options and other equity awards that remain outstanding as of
the termination date will continue to vest and be exercisable as if SEO was
employed during the one-year period following the termination date (or, if less,
the remainder of the original term of the award);
(5)    If the SEO and/or the SEO’s spouse and dependents are enrolled in the
Company’s medical, dental and/or vision plan as

2



--------------------------------------------------------------------------------



of the termination date, the SEO and/or SEO’s spouse and dependents will
continue to participate in those plans (whichever applicable) in accordance with
the terms of such plans as they may be amended from time to time, at the same
cost applicable to active SEOs, until the earliest of: (i) the date SEO becomes
eligible for any comparable medical, dental, or vision coverage provided by
another employer, (ii) the date SEO becomes eligible for Medicare or any similar
government-sponsored or provided health care program, or (iii) twenty four (24)
months from the termination date.


B.     To a KEE:
(1)    all earned but unpaid compensation for the time the KEE worked through
the termination date, to be paid within ten (10) days after the termination
date;
(2)    an amount equal to one year of the KEE’s then current base salary in
equal bi-weekly installments over a twelve (12) month period beginning on the
bi-weekly payroll date following the sixtieth (60th) day after the termination
date or such later date as required under the Section 409A provisions set forth
below;
(3)    an amount equal to a prorated annual bonus. The amount of the prorated
annual bonus will equal the amount of the annual bonus, if any, to which KEE
would have been entitled if the KEE was employed by the Company on the last day
of the year that includes the termination date multiplied by a fraction equal to
the number of days which have elapsed in such year through the termination date
divided by 365. Such amount, if any, will be paid at the same time as annual
bonuses are paid to current similarly situated KEEs of the Company;
(4)    The KEE’s stock options and other equity awards that remain outstanding
as of the termination date will continue to vest and be exercisable as if the
KEE was employed during the one-year period following the termination date (or,
if less, the remainder of the original term of the award); and
(5)    If the KEE and/or the KEE’s spouse and dependents are enrolled in the
Company’s medical, dental and/or vision plan as of the termination date, the KEE
and/or the KEE’s spouse and dependents will continue to participate in those
plans (whichever applicable) in accordance with the terms of such plans as they
may be amended from time to time, at the same cost applicable to active KEEs (as
applicable), until the earliest of: (i) the date the KEE

3



--------------------------------------------------------------------------------



becomes eligible for any comparable medical, dental, or vision coverage provided
by another employer, (ii) the date the KEE becomes eligible for Medicare or any
similar government-sponsored or provided health care program, or (iii) the first
anniversary of the termination date.
Change in Control
If within one (1) year after a Change in Control, the Company terminates the
Covered Executive’s employment Without Cause or the Covered Executive resigns
for Good Reason, the Company will provide the following pay and benefits instead
of the employment separation pay and benefits described above:


A.    To a Senior Executive Officer:
(1)    all earned but unpaid compensation for the time the SEO worked through
the termination date, to be paid within ten (10) days after the termination
date;
(2)    (i) on the bi-weekly payroll date following the sixtieth (60th) day after
the termination date or such later date as required under the Section 409A
provisions set forth below, a lump sum amount equal to: (x) two years of the
SEO’s then current base salary, and (y) two times the SEO’s target annual bonus,
if any, as such target is set under the Company’s executive incentive plan, for
the year in which the termination date occurs;
(3)    The SEO’s stock options and other equity awards that remain outstanding
as of the termination date will become 100% fully vested and exercisable on the
termination date and remain exercisable for twelve (12) months following the
termination date, but not beyond the original term of the option or other
awards;
(4)    If the SEO and/or the SEO’s spouse and dependents are enrolled in the
Company’s medical, dental and/or vision plan as of the termination date, the SEO
and/or the SEO’s spouse and dependents will continue to participate in those
plans (whichever applicable) in accordance with the terms of such plans as they
may be amended from time to time, at the same cost applicable to active SEOs,
until the earliest of: (i) the date the SEO becomes eligible for any comparable
medical, dental, or vision coverage provided by another employer, (ii) the date
the SEO becomes eligible for Medicare or any similar government-sponsored or
provided health care program, or (iii) the second anniversary of the termination
date; and

4



--------------------------------------------------------------------------------



(5)    All long term incentive grants, if any, provided to the SEO will
immediately vest as if all target performance levels had been met, as such
targets are set under the Company’s executive incentive plan, and will be paid
at target by the Company to the SEO (unless previously paid) at such time as the
Company would have been required to make such payments if the termination of
employment had not occurred.


B.    To an EVP or SVP:
(1)    all earned but unpaid compensation for the time the EVP/SVP worked
through the termination date, to be paid within ten (10) days after the
termination date;
(2)    on the bi-weekly payroll date following the sixtieth (60th) day after the
termination date or such later date as required under the Section 409A
provisions set forth below, a lump sum amount equal to: (x) two years of the
EVP/SVP’s then current base salary, and (y) two times the EVP/SVP’s target
annual bonus, if any, as such target is set under the Company’s executive
incentive plan, for the year in which the termination date occurs;
(3)    The EVP/SVP’s stock options and other equity awards that remain
outstanding as of the termination date will become 100% fully vested and
exercisable on the termination date and remain exercisable for twelve (12)
months following the termination date, but not beyond the original term of the
option or other awards;
(4)    If the EVP/SVP and/or EVP/SVP’s spouse and dependents are enrolled in the
Company’s medical, dental and/or vision plan as of the termination date, the
EVP/SVP and/or the EVP/SVP’s spouse and dependents will continue to participate
in those plans (whichever applicable) in accordance with the terms of such plans
as they may be amended from time to time, at the same cost applicable to active
EVPs or SVPs (as applicable), until the earliest of: (i) the date the EVP/SVP
becomes eligible for any comparable medical, dental, or vision coverage provided
by another employer, (ii) the date the EVP/SVP becomes eligible for Medicare or
any similar government-sponsored or provided health care program, or (iii) the
second anniversary of the termination date; and
(5)    All long term incentive grants, if any, provided to EVP/SVP will
immediately vest as if all target performance levels had been met, as such
targets are set under the Company’s executive incentive plan, and will be paid
at target by the Company to the EVP/

5



--------------------------------------------------------------------------------



SVP (unless previously paid) at such time as the Company would have been
required to make such payments if the termination of employment had not
occurred.


C.    To a VP or AP:
(1)    all earned but unpaid compensation for the time VP/AP worked through the
termination date, to be paid within ten (10) days after the termination date;
(2)    on the bi-weekly payroll date following the sixtieth (60th) day after the
termination date or such later date as required under the Section 409A
provisions set forth below, a lump sum amount equal to: (x) one year of the
VP/AP’s then current base salary, and (y) one times the VP/AP’s target annual
bonus, if any, as such target is set under the Company’s executive incentive
plan, for the year in which the termination date occurs;
(3)    The VP/AP’s stock options and other equity awards that remain outstanding
as of the termination date will become 100% fully vested and exercisable on the
termination date and remain exercisable for twelve (12) months following the
termination date, but not beyond the original term of the option or other
awards;
(4)    If the VP/AP and/or the VP/AP’s spouse and dependents are enrolled in the
Company’s medical, dental and/or vision plan as of the termination date, the
VP/AP and/or the VP/AP’s spouse and dependents will continue to participate in
those plans (whichever applicable) in accordance with the terms of such plans as
they may be amended from time to time, at the same cost applicable to active VPs
or APs (as applicable), until the earliest of: (i) the date the VP/AP becomes
eligible for any comparable medical, dental, or vision coverage provided by
another employer, (ii) the date the VP/AP becomes eligible for Medicare or any
similar government-sponsored or provided health care program, or (iii) the first
anniversary of the termination date; and
(5)    All long term incentive grants, if any, provided to VP/AP will
immediately vest as if all target performance levels had been met, as such
targets are set under the Company’s executive incentive plan ,and will be paid
at target by the Company to the VP/AP (unless previously paid) at such time as
the Company would have been required to make such payments if the termination of
employment had not occurred.



6



--------------------------------------------------------------------------------



Eligibility For Separation Benefits
The Company’s obligations to provide any separation benefits under this Policy
are contingent upon the following:
A.Covered Executive’s execution of the following documents in such form as
provided by the Company and within the time required by the Company:
(1)a valid, enforceable, full and unconditional release of all claims whether
known or unknown that the Covered Executive may have against the Company, its
officers, fiduciaries, directors, agents, and other employees as of the
termination date;
(2)the Company’s Noncompetition, Non-Solicitation, Confidentiality, and
Arbitration Agreement;
A.After the Covered Executive’s termination date, except as required by
applicable law or in the context of a legal proceeding, the Covered Executive
will not directly or indirectly: 1) disparage or say or write negative things
about the Company, its officers, directors, agents, or other employees; 2)
initiate or participate in any discussion or communication that reflects
negatively on the Company, its officers, directors, agents, or other employees;
or 3) engage in any other activity that the Company considers detrimental to its
interests. For purposes of this Policy, a disparaging or negative statement is
any communication, oral or written, which would tend to cause the recipient of
the communication to question the business condition, integrity, competence,
fairness, or good character of the person or entity to which the communication
relates; and
B.After the termination date, the Covered Executive’s reasonable assistance and
cooperation with the Company concerning business or legal related matters about
which Covered Executive possesses relevant knowledge or information. Such
cooperation will be provided only at the Company’s specific request and will
include, but not be limited to, assisting or advising the Company with respect
to any business-related matters or any actual or threatened legal action
(including testifying in depositions, hearings, and/or trials). In addition, the
Covered Executive agrees to promptly inform the Company (by telephonic or
written communication to Republic Services, Inc., Legal Department, 18500 North
Allied Way, Phoenix, AZ 85054, phone number 480-627-2714) if any person or
business contacts Covered Executive in an effort to obtain information about the
Company; and
C.The Company’s obligation to pay separation pay and benefits under this Policy
will cease immediately if the Company determines that Covered Executive failed
to comply with any of the foregoing conditions.

7



--------------------------------------------------------------------------------





Section 409A
For purposes of this Policy a termination of employment means a separation from
service as defined under Section 409A of the Internal Revenue Code and
accompanying Treasury Regulations (“Section 409A”). If at the time of the
employment termination the Covered Executive is a “specified employee” as
defined in Section 409A, and the deferral of the commencement of any payments or
benefits otherwise payable as a result of such employment termination is
necessary to avoid the additional tax under Section 409A, the Company will defer
the payment or commencement of the payment of any such payments or benefits
(without any reduction in such payments or benefits ultimately paid or provided
to the Covered Executive) until the first bi-weekly payroll date that is at
least six (6) months following the employment termination. Any payment amounts
deferred will be accumulated and paid to the Covered Executive (without
interest) on the first bi-weekly payroll date that is at least six (6) months
after the employment termination in a lump sum, and the balance of payments due
to the Covered Executive will be paid as otherwise provided in this Policy. Each
bi-weekly payment will be designated as a separate payment for purposes of
Section 409A. In the event that the Covered Executive is eligible to receive
continuation of medical, dental and/or vision benefits under this Policy for a
period of more than 18 months, such benefits will meet the following
requirements: (i) the amount of expenses eligible for reimbursement provided to
Covered Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to Covered
Executive in any other calendar year, (ii) the reimbursements for expenses for
which Covered Executive is entitled to be reimbursed will be made on or before
the last day of the calendar year following the calendar year in which the
applicable expense is incurred, and (iii) the right to reimbursement or in-kind
benefits may not be liquidated or exchanged for any other benefit. This Policy
will be interpreted and administered in accordance with Section 409A, although
nothing in this Policy will be construed as an entitlement to or guarantee of
any particular tax treatment to the Covered Executive.
Best Results Calculation
In the event that any payment, deemed payment or other benefit pursuant to this
Policy, together with any other payment, deemed payment or other benefit the
Covered Executive may receive under any other plan, program, policy, arrangement
or agreement (collectively, “Payment”) would (a) constitute an “excess parachute
payment” under section 280G of the Internal Revenue Code (the “Code”) (an
“Excess Parachute Payment”), and (b) but for this paragraph would result in the
imposition on the Covered Executive of an excise tax under section 4999 of the
Code or similar provision of state or local law (the “Excise Tax”), then the
Payment made to the Covered Executive shall either be (1) delivered in full, or
(2) delivered in such amount thereby resulting in no portion of such Payment
being subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the Excise Tax,
that results in the receipt by the Covered Executive on an after-tax basis the
greatest amount of Payment, notwithstanding that all or some portion of such
Payment may be taxable under section 4999 of the Code. In the event of a
reduction as described in (2) above, the Covered Executive’s cash payments under
this Policy shall be reduced to the extent necessary starting with the earliest
scheduled payment, and such reduction shall not affect the timing of any
payments that are not reduced.

8



--------------------------------------------------------------------------------



ERISA Provisions
This Policy is intended to be a “top hat” welfare plan within the meaning of
U.S. Department of Labor Regulation Section 2520.104-24. The claims procedure
set forth in Section 2560.503-1 of such regulations are hereby incorporated by
reference into this Policy.


Governing Law
The rights and obligations of the Covered Executives and the Company under this
Policy will be governed and interpreted in accordance with the internal laws of
the State of Arizona without regard to choice of law principles and to the
extent not preempted by ERISA.
Integration
Except as provided in the third paragraph under “Covered Employees” on Page 1 of
this Policy, this Policy replaces all previous Employment Agreements, between
the Covered Executive and the Company and constitutes the entire understanding
between the Covered Executive and the Company with respect to the payment of pay
and benefits upon termination of employment.
Reservation of Rights
Prior to a Change in Control, this Policy may be modified from time to time, or
terminated in its entirety, in the sole discretion of the Compensation
Committee. Any modifications made by the Compensation Committee for any Covered
Executive will apply to all Covered Executives in the same executive position
category for purposes of this Policy. Any modifications or the termination of
this Policy will not affect the rights of Covered Executives whose termination
date preceded the modification or termination. The Compensation Committee will
have discretion to construe and interpret this Policy and its decisions will be
final and binding on the Company, the Covered Executive and all other interested
persons.
Miscellaneous
All payments to a Covered Executive will be reduced by any required withholdings
of taxes. The Covered Executive’s rights and obligations under this Policy may
not be assigned or transferred.


Definitions
Cause means (i) Covered Executive is convicted of or pleads guilty (or nolo
contendere) to: (x) a felony, or (y) a crime involving moral turpitude; (ii) the
Company determines that Covered Executive knowingly violated any of the
Company’s policies, rules or guidelines; or (iii) the Company determines that
Covered Executive willfully engaged in conduct, or willfully failed to perform
assigned duties, the result of which exposes the Company to serious actual or
potential injury (financial or otherwise).



9



--------------------------------------------------------------------------------



Change in Control will mean the occurrence of any of the following on or after
the Effective Date of this Policy:


(i) an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of fifty percent (50%) or more of the then outstanding
common stock of the Company (“Shares”) or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred pursuant to this subsection (a), Shares
or Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) will not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” will mean an acquisition by
(a) an employee benefit plan (or a trust forming a part thereof) maintained by
(1) the Company or (2) any corporation or other Person of which a majority of
its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Related Entity”), (b) the Company or any Related Entity, or (c) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);


 (ii) the individuals who, as of the Effective Date of this Policy, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least a majority of the members of the Board or, following a Merger Event which
results in a Parent Corporation, the board of directors of the ultimate Parent
Corporation (as defined in Paragraph iii (1) (a) below); provided, however, that
if the election, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director will, for purposes of this Policy, be
considered as a member of the Incumbent Board; provided further, however, that
no individual will be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle a Proxy Contest; or


(iii) the consummation of:


(1)  a merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (a “Merger Event”), unless such
Merger Event is a “Non-Control Transaction.” A “Non-Control Transaction” will
mean a Merger Event where:


(a)     the stockholders of the Company immediately before such Merger Event own
directly or indirectly immediately following such Merger Event at least fifty
percent (50%) of the combined voting power of the outstanding voting securities
of (x) the corporation resulting from such Merger Event (the “Surviving
Corporation”) if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by another Person (a “Parent
Corporation”), or (y) if there are one or more Parent Corporations, the ultimate
Parent Corporation; and,



10



--------------------------------------------------------------------------------



(b)     the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such Merger Event
constitute at least a majority of the members of the board of directors of
(x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there are one or more Parent Corporations, the ultimate Parent Corporation; and


(c)     no Person other than (1) the Company, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger Event was maintained by the Company or any Related Entity,
or (4) any Person who, immediately prior to such Merger Event had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Voting
Securities or Shares, has Beneficial Ownership of fifty percent (50%) or more of
the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation if there is no Parent Corporation, or (y) if
there are one or more Parent Corporations, the ultimate Parent Corporation.


(2)  a complete liquidation or dissolution of the Company; or


(3)  the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Related Entity or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger Event for this purpose or the distribution
to the Company’s stockholders of the stock of a Related Entity or any other
assets).


 Notwithstanding the foregoing, a Change in Control will not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Person, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change of Control will occur.


In addition, a Change in Control will not be deemed to occur unless the event(s)
that causes such Change in Control also constitutes a “change in control event,”
as such term is defined in Section 409A.


Disability means Covered Executive’s incapacity due to physical or mental
impairment that causes the Covered Executive to be absent from Covered
Executive’s full-time duties for six consecutive months.


Effective Date means February 9, 2010.



11



--------------------------------------------------------------------------------



Good Reason means a reduction in Covered Executive’s base salary, bonus
opportunity, or title and applies only during the one-year period following a
Change in Control.
Without Cause means a termination of Covered Executive’s employment (i) by the
Company other than for Cause or (ii) because of the Covered Executive’s
Disability or death.





12



--------------------------------------------------------------------------------



NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY
AND ARBITRATION AGREEMENT


Republic Services, Inc. (“Company”) and Glenn Culpepper, Employee No. _________,
(“Executive”) enter into this Non-Competition, Non-Solicitation, Confidentiality
and Arbitration Agreement (“Agreement”), effective January _____, 2013
(“Effective Date”). Company and Executive are collectively referred to as the
“Parties” in this Agreement. The Parties agree as follows:


1.    Consideration Executive Will Receive Under This Agreement. The Parties
recognize that in order for Executive to perform duties on behalf of Company,
Executive needs to manage, use or otherwise have access to Confidential
Information (as defined below). Accordingly, Company agrees to provide Executive
with access to Confidential Information, subject to the terms and conditions of
this Agreement. Executive agrees that, in exchange for Company providing
Executive with access to Confidential Information, Executive’s eligibility to
participate in Company’s Executive Separation Policy or any successor or similar
policy maintained by Company for the benefit of similarly situated employees,
and Company’s agreement to employ Executive on an at-will basis, Executive
accepts all of the terms and conditions contained in this Agreement.


2.    General Duties. Executive will be entrusted with significant
responsibility for managing aspects of Company’s business. Executive also
acknowledges that, due to the confidential nature of Executive’s job
responsibilities, Executive will be entrusted with significant responsibility
for managing, using and otherwise handling Confidential Information (as defined
below). Accordingly, Executive owes a fiduciary duty of loyalty, fidelity and
allegiance to act at all times in the best interests of Company and to refrain
from doing or saying anything to a third party or subordinate that injures
Company.


3.    Confidentiality Obligations.


3.1    For purposes of this Agreement, “Confidential Information” means
Company’s proprietary information which includes, but is not limited to:
information that would qualify as a trade secret; customer lists and agreements;
customer service information; names of customer contacts and the identities of
decision-makers; marketing plans; development plans; formulas; price data; cost
data; price and fee amounts; pricing and billing policies; quoting procedures;
marketing techniques; forecasts and forecast assumptions and volumes; non-public
information regarding Company’s actual or potential customers, suppliers or
other vendors; non-public information about Company’s routes, territories or
target markets; Company’s internal personnel and financial information,
including purchasing and internal cost information and information about the
profitability of particular operations; internal sales, service and operational
manuals, policies and procedures; non-public information regarding the manner
and methods of conducting Company’s business; non-public information about
Company’s future plans, potential acquisition, divestiture and other strategies;
non-public information about Company’s landfill development plans, landfill
capacities, special projects and the status of any permitting process or
investigation; non-public information that gives Company some competitive
business advantage, or the opportunity of obtaining such an advantage, or the
disclosure of which could be detrimental to Company’s interests; and other
information that is not generally known outside Company.


3.2    As a direct consequence of Executive’s access to Confidential
Information, Executive agrees to the following restrictions and further agrees
that such restrictions are reasonable:


(a)    During Executive’s employment with Company and after Executive’s
employment ends, Executive will not disclose Confidential Information to any
person or entity either inside or outside of Company within the United States or
any other territory, province or location in which Company conducts business
other than as necessary in carrying out Executive’s duties and responsibilities
for Company, nor will Executive use, copy or transfer Confidential Information
other than as necessary in carrying out Executive’s duties and responsibilities
for Company, without first obtaining Company’s prior written consent. Nothing in
this Agreement prohibits Executive from providing information to any
administrative or governmental agency, or from testifying under the power of a
subpoena issued from a court of competent

1



--------------------------------------------------------------------------------



jurisdiction. In the event a court concludes that the above post-employment
restriction is unreasonable, Executive’s obligations under this Section 3.2(a)
will expire five (5) years after Executive’s employment with Company ends.


(b)    During Executive’s employment with Company, Executive agrees not to use
or disclose any previously obtained trade secret, proprietary or confidential
information that Executive received from a prior employer or another third
party.


(c)    Executive agrees that all patents, trademarks or any other type of
intellectual property right, wholly or partially, conceived, made, developed or
created, solely or with any third party, in the course of Executive’s employment
with Company or using Company’s resources, that relates in any manner to the
actual or reasonably anticipated business, research or development of Company,
or that is suggested by Company, or results from matters of which Executive is
aware of as a result of Executive’s employment with Company, or from any task
assigned to Executive or work performed by Executive for or on behalf of
Company, is the sole and exclusive property of Company. In order to further
protect Company, Executive assigns and transfers to Company, and Company’s legal
representatives, successors and assigns, all of Executive’s right, title and
interest in any and all inventions, discoveries, developments, improvements,
techniques, designs, data, processes, systems, works of authorship and all other
work products, including, but not limited to, the right to possess all patents,
trademarks, copyrights or other intellectual property rights (everywhere in the
world) that Executive, either solely or jointly with others, conceives, makes,
acquires, suggests, reduces to practice, or otherwise creates during Executive’s
employment with Company (or within six months later provided Executive’s work
product was a result solely of that employment) or using Company’s resources. In
addition, both during and after Executive’s employment with Company ends,
Executive agrees to reasonably cooperate, execute and deliver all documents to
obtain, maintain and enforce any of the intellectual property rights described
above or to carry out the intent of this Agreement.


(d)    When Executive’s employment with Company ends, or at the earlier request
of Company, Executive agrees to immediately return to Company all Company
property in Executive’s possession, custody or control, including anything
containing Confidential Information, such as books, notes, plans, documents,
records, drawings, specifications, blueprints, reports, studies, notebooks,
computers, drives, files, discs, video, photographs, audio recordings, PDAs,
tablets, Blackberry, iPhone and Android devices, mobile telephones or other
devices used to store electronic data (including any and all copies) whether
made by Executive or which came into Executive’s possession concerning the
business or affairs of Company. Upon Company’s request, Executive agrees to
provide Company with a written acknowledgment confirming that Executive has
returned all Company property and Confidential Information.


4.    Non-Competition and Non-Solicitation Obligations.


4.1    Definitions.


(a)    “Non-hazardous Solid Waste Management” means the collection, hauling,
disposal or recycling of non-hazardous refuse, and any other services or
products offered, conducted, authorized or provided by Company during the last
two (2) years of Executive’s employment.


(b)    “Principal Competitor” means: (1) Waste Management, Inc.; (2) Waste
Connections, Inc.; (3) Progressive Waste Solutions, Ltd.; (4) Advanced Disposal
Services, Inc.; (5) Casella Waste Systems, Inc.; or (6) any other public or
private business (including their predecessors, successors, parents,
subsidiaries, or affiliate operations) conducting Non-hazardous Solid Waste
Management in three (3) or more states, territories or provinces in which
Company conducts business.


(c)    “Competitor” means any public or private business that provides
Non-hazardous Solid Waste Management in any state, territory, province or other
location in which Company conducts business.



2



--------------------------------------------------------------------------------



(d)    “Render Services” means any of the following activities, whether done
directly or through others, whether done in person or through telephonic,
electronic, or some other means of communication, and whether done as a
principal, owner, director, officer, agent, employee, partner, member,
contractor or consultant: (1) performing any kind of services, functions, duties
or actions (including, but not limited to, sales, marketing, brokering,
supervision and/or management) related to Non-hazardous Solid Waste Management;
(2) developing, managing, analyzing, processing or otherwise handling data or
information related to Non-hazardous Solid Waste Management; (3) developing,
managing, analyzing, processing or otherwise handling data or information
related to the potential or actual acquisition of businesses that engage in
Non-hazardous Solid Waste Management, or participating in any decision, or
developing, or implementing any strategy, to acquire such businesses; (4)
conducting, participating in, or otherwise assisting any review of the
prices/rates charged by Company, whether in connection with an initial contract
bid, a contract extension or a request for a price/rate increase; (5)
soliciting, requesting, reviewing, analyzing or otherwise handling Confidential
Information about the costs (including SG&A or operational), revenues or profit
margins of Company; (6) determining, advising or recommending whether to award a
contract to Company, extend a contract with Company or whether, and to what
extent, Company may increase its prices/rates; or (7) performing any activities
that are the same as, or substantially similar to, the duties and functions
Executive performed for Company at any time during the last two (2) years of
Executive’s employment.


(e)    “Solicit” means any direct or indirect interaction between Executive and
another person or entity that takes place in an effort to develop or further a
business relationship.


(f)    “Material Contact” exists with any customers or potential customers of
Company with whom Executive dealt, whose dealings with Company were coordinated
or supervised by Executive, about whom Executive obtained Confidential
Information, or who received Non-hazardous Solid Waste Management services or
products from Company and for which Executive received compensation, commission
or earnings during the last two (2) years of Executive’s employment.


(g)    “Facility” means the physical location at which Company owns, leases or
operates: (1) an office, workplace or other location where Company conducts
business; (2) a collection operation; or (3) a post-collection operation
(including, but not limited to, landfills, transfer stations, material recovery
facilities, recycling facilities and compost facilities).


4.2    Prohibition Against Competition. During Executive’s employment with
Company, and for two (2) years after Executive’s employment ends, Executive will
not Render Services on behalf of any Principal Competitor, or any Competitor,
within any state, territory, province or other location in which Company
conducts business. In the event a court concludes that the above post-employment
restriction is unreasonable, Executive agrees that, for eighteen (18) months
after Executive’s employment ends, Executive will not Render Services on behalf
of any Principal Competitor, or any Competitor, within fifty (50) miles of any
Facility.


4.3    Prohibition Against Solicitation.


(a)    During Executive’s employment with Company, and for two (2) years after
Executive’s employment ends, Executive will not Solicit on behalf of any
Principal Competitor, or any Competitor, any customers or potential customers of
Company with whom Executive had Material Contact. In the event a court concludes
that the above post-employment restriction is unreasonable, Executive will not
Solicit on behalf of any Principal Competitor, or any Competitor, any customers
or potential customers of Company with whom Executive had Material Contact for
eighteen (18) months after Executive’s employment with Company ends.


(b)    During Executive’s employment with Company, and for two (2) years after
Executive’s employment ends, Executive will not Solicit any employee,
consultant, agent or independent contractor of Company to obtain employment with
or perform services for another person or entity including, but not limited to,
a Principal Competitor or a Competitor, to the detriment of Company. This
restriction is

3



--------------------------------------------------------------------------------



limited to any employee, consultant, agent or independent contractor of Company
that Executive had contact with during Executive’s employment or with whom
Executive had knowledge of by virtue of Executive’s access to Confidential
Information. In the event a court concludes that the above post-employment
restriction is unreasonable, Executive will not Solicit any employee,
consultant, agent or independent contractor of Company to obtain employment with
or perform services for another person or entity including, but not limited to,
a Principal Competitor or a Competitor, to the detriment of Company for eighteen
(18) months after Executive’s employment with Company ends.


5.    Obligation to Avoid Conflicts of Interest. During Executive’s employment
with Company, Executive agrees to abide by Company’s Conflicts of Interests
policy, which includes not becoming involved, directly or indirectly, in a
situation that a reasonable person would recognize to be a conflict of interest
with Company. If Executive discovers, or is informed by Company, that Executive
has become involved in a situation that is an actual or likely conflict of
interest, Executive will take immediate action to eliminate the conflict.
Company’s determination as to whether or not a conflict of interest exists will
be conclusive.


6.    Notice to New Employers. During Executive’s employment with Company, and
for two (2) years after Executive’s employment ends, Executive will provide a
copy of this Agreement to any prospective employer before accepting any offer of
employment, or Rendering Services on behalf of any Principal Competitor or any
Competitor.


7.    Judicial Modification. If a court determines that any of the provisions in
Sections 2, 3, 4, 5 or 6 of this Agreement are overbroad or unenforceable, the
Parties expressly authorize the court to modify or strike the provision and
impose the broadest restrictions permissible under the law, without affecting
any other provision of this Agreement.


8.    Certain Definitions and Understandings. The Parties expect that some or
all of the duties or responsibilities of Company under this Agreement may be
satisfied by its parent, subsidiary, related or successor companies
(“Affiliates”). Accordingly, Executive acknowledges that the discharge of any
duty or responsibility of Company under this Agreement by one or more of its
Affiliates discharges Company’s duty or responsibility in that regard. Executive
further acknowledges that Executive’s obligations under this Agreement will be
owed to Company and its Affiliates (collectively referred to as “Company” in
this Agreement).


9.    Injunctive Relief. The Parties agree that, if Executive breaches any of
the provisions in Sections 2, 3, 4, 5 or 6 of this Agreement, Company will
suffer immediate and irreparable harm and that, in the event of such breach,
Company will have, in addition to any and all remedies of law, the right to an
injunction, specific performance and other equitable relief. Additionally, to
provide Company with the protections it has bargained for in this Agreement, any
period of time in which Executive has been in breach will extend, by that same
amount of time, the time for which Executive should be prevented from further
breaching the promises Executive made in Sections 2, 3, 4, 5 and 6 of this
Agreement.


10.    Assignment. Company may assign this Agreement upon written notice to
Executive. Executive’s rights and obligations under this Agreement are personal
to Executive and may not be assigned.


11.    Waiver of Breach. The waiver by any Party of a breach of any provision of
this Agreement will neither operate nor be construed as a waiver of any
subsequent breach.


12.    Attorneys’ Fees. The Parties agree that, if Executive is found to have
breached any term, provision or section of this Agreement, Company will be
entitled to recover the attorneys’ fees and costs it incurred in enforcing this
Agreement.


13.    Governing Law, Jurisdiction and Venue. This Agreement shall be governed
and interpreted in accordance with the laws of the State of Arizona.
Additionally, the Parties agree that the courts situated in Maricopa County,
Arizona will have personal jurisdiction over them to hear all disputes arising
under, or related to, this Agreement and that venue will be proper only in
Maricopa County, Arizona.

4



--------------------------------------------------------------------------------





14.    Arbitration. With the sole exception of any breach by Executive of the
obligations Executive assumed under Sections 2, 3, 4, 5 and 6 of this Agreement
(the breach of which permits Company to obtain judicial relief due to the
exigent circumstances presented by such a breach), all other alleged breaches of
this Agreement, or any other dispute between the Parties arising out of or in
connection with Executive’s employment with Company will be settled by binding
arbitration to the fullest extent permitted by law. This Agreement to arbitrate
applies to any claim for relief of any nature, including, but not limited to,
claims of wrongful discharge under statutory or common law; employment
discrimination based on federal, state or local statute, ordinance or
governmental regulations, including, but not limited to, discrimination
prohibited by Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family Medical Leave
Act, and the Fair Labor Standards Act; claims of retaliatory discharge or other
acts of retaliation; compensation disputes; tortious conduct; contractual
violations; ERISA violations; and other statutory and common law claims and
disputes, regardless of whether the statute was enacted or whether the common
law doctrine was recognized at the time this Agreement was signed.


The Parties understand that they are agreeing to substitute one legitimate
dispute resolution forum (arbitration) for another (litigation) because of the
mutual advantages this forum offers, and are waiving their right to have their
disputes (except as to alleged breaches of Sections 2, 3, 4, 5 and 6 of this
Agreement) resolved in court. This substitution involves no surrender, by either
Party, of any substantive, statutory or common law benefit, protection or
defense.


The Parties agree that the arbitration proceeding will be conducted in Maricopa
County, Arizona in accordance with the National Rules for the Resolution of
Employment Disputes (National Rules) of the American Arbitration Association
(AAA) in effect at the time a demand for arbitration is made. One arbitrator
shall be used and he or she shall be chosen by mutual agreement of the Parties.
If the Parties cannot agree on the selection of an arbitrator after thirty (30)
days, an arbitrator shall be chosen by the AAA pursuant to its National Rules.
The arbitrator shall coordinate and, as appropriate, limit all pre-arbitration
discovery. However, the Parties shall have the right to obtain discovery through
appropriate document requests, information requests, and depositions. The
arbitrator shall issue a written decision and award, stating the reasons for the
award. The decision and award shall be exclusive, final, and binding on the
Parties, their heirs, executors, administrators, successors, and assigns.


Company will pay all costs and expenses associated with the arbitration, except
for the filing fees and costs that would have been required had the proceeding
been initiated and maintained in a state or federal court located in Maricopa
County, Arizona, which fees and costs Executive agrees to pay. Each Party agrees
to pay their own respective attorneys’ fees and expenses throughout the
arbitration proceeding. The arbitrator may award the successful Party its
attorneys’ fees and expenses at the conclusion of the arbitration and any other
relief provided by law.


15.    Entire Agreement, No Oral Amendments. This Agreement replaces and merges
all previous agreements and discussions relating to the subjects addressed in
this Agreement and it constitutes the entire agreement between the Parties in
that regard. This Agreement may not be modified except by a written agreement
signed by Executive, or Executive’s representative, and an authorized
representative of Company.


The Parties, intending to be bound, execute this Agreement as of the Effective
Date.


EXECUTIVE         COMPANY




By                        
Glenn Culpepper
Title                        





5

